UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL QUARTER ENDED JUNE 30, 2008 COMMISSION FILE NO.: 0-52356 SEAWAY VALLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5996486 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10-18 Park Street, 2nd Floor,Gouverneur, N.Y. 13642 13642 (Address of principal executive offices) (Zip Code) (315) 287-1122 (Registrant's telephone number including area code) Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company_X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes _X No The number of outstanding shares of common stock as of August 18, 2008 was: 2,500,000,000 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2008 (UNAUDITED) AND DECEMBER 31, 2007 ASSETS June 30, 2008 December 31, 2007 Current assets: Cash $ 878,771 $ 1,116,003 Accounts receivable 302,674 323,357 Inventories 6,657,528 6,194,051 Notes receivable 2,250,000 1,200,000 Marketable securities, trading 326 158,353 Prepaid expenses and other assets 206,754 48,990 Refundable income taxes 205,213 320,032 Total current assets 10,501,266 9,360,786 Property and equipment, net 11,150,158 3,787,485 Other Assets: Deferred financing fees 506,153 82,301 Investments, at cost 1,350,973 - Other Assets 395,043 387,226 Excess purchase price 8,988,102 8,988,102 Security deposits 32,300 32,300 Total other assets 11,272,571 9,489,929 TOTAL ASSETS 32,923,995 22,638,200 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Line of credit 3,516,256 925,000 Accounts payable 3,769,175 3,133,709 Accrued expenses 1,114,384 719,099 Current portion of long term debt 4,085,143 3,075,869 Convertible debentures 1,723,159 946,328 Derivative liability - convertible debentures 4,425,908 878,499 Total current liabilities 18,634,025 9,678,504 Long term debt, net of current 6,625,484 4,800,874 Convertible debentures payable, net - long term 3,150,724 1,177,669 Due to related parties 72,465 12,500 Total liabilities 28,482,698 15,669,547 Commitments and contingencies - - STOCKHOLDERS' EQUITY Series A voting preferred stock, $.0001 par value; 100,000 shares authorized; no shares issued and outstanding - - Series B voting preferred stock, $.0001 par value; 100,000 shares authorized; 0 shares issued and outstanding - 10 Series C voting preferred stock, $.0001 par value; 1,600,000 shares authorized; 1,458,236 shares issued and outstanding 146 146 Series D voting preferred stock, $.0001 par value; 1,250,000 shares authorized; 1,050,000 shares issued and outstanding 105 - Series E voting preferred stock, $.0001 par value; 100,000 shares authorized; 100,000 shares issued and outstanding 10 - Common stock, $0.0001 par value, 2,500,000,000 authorized; 1,663,986,673 shares issued and outstanding 166,399 89,139 Additional paid-in capital 15,084,290 11,887,290 Accumulated deficit (10,809,653 ) (5,007,929 ) Total stockholders' equity 4,441,297 6,968,653 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 32,923,995 $ 22,638,200 The notes to the consolidated financial statements are an integral part of these statements. 2 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue $ 4,682,455 $ - $ 7,818,667 $ - Cost of revenue 2,975,190 - 5,373,031 - Gross profit 1,707,265 - 2,445,636 - Loss on sale of securities (159,334 ) - (106,402 ) - Operating expenses: Selling, general and administrative expenses (including stock based compensation of $494,500, $226,050, $494,500 and $2,036,704 respectively) 3,372,259 226,050 5,654,721 2,036,704 Total operating expenses 3,372,259 226,050 5,654,721 2,036,704 Operating loss (1,824,328 ) (226,050 ) (3,315,487 ) (2,036,704 ) Other income (expense): Unrealized gain on derivative instruments (391,641 ) (1,885,889 ) (1,323,710 ) (2,869,344 ) Interest expense (760,836 ) - (1,258,755 ) - Interest income 92,657 - 130,049 - Other income (expense) 13,977 - (32,624 ) - Total other income (expense) (1,045,844 ) (1,885,889 ) (2,485,041 ) (2,869,344 ) Loss from continuing operations (2,870,171 ) (2,111,939 ) (5,800,527 ) (4,906,048 ) Discontinued operations Gain on disposal of discontinued operations - 2,503,081 - 2,407,125 Loss from discontinued operations - (2,603,962 ) - (4,536,156 ) Total discontinued operations - (100,881 ) - (2,129,031 ) Loss before provision for income taxes (2,870,171 ) (2,212,820 ) (5,800,527 ) (7,035,079 ) Provision for income taxes 1,196 - 1,196 - Net loss $ (2,871,368 ) $ (2,212,820 ) $ (5,801,724 ) $ (7,035,079 ) Basic and diluted loss per share - continuing $ - $ (0.01 ) $ (0.01 ) $ (0.03 ) Basic and diluted loss per share - discontinued - - - (0.01 ) Basic and diluted loss per share $ - $ (0.01 ) $ (0.01 ) $ (0.04 ) Weighed average of shares of common stock outstanding, basic and diluted 1,240,430,576 367,920,551 1,095,404,562 169,178,263 The notes to the consolidated financial statements are an integral part of these statements. 3 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Continuing Operations Net income loss from continuing operations $ (5,801,724 ) $ (4,906,048 ) Adjustments to reconcile net loss to net cash provided by continuing operating activities: Depreciation and amortization 349,477 - Loss on marketable securities 106,402 - Unrealized gain on derivatives 1,323,710 2,869,344 Amortization of deferred financing fees 84,689 - Stock based compensation 494,500 2,036,704 Amortization of debt discount 592,809 - Change in assets and liabilities: Accounts receivable 53,822 - Inventory (412,563 ) - Prepaid expenses and other assets (120,247 ) - Refundable income taxes 114,819 - Other assets 360,724 - Accounts payable 294,381 - Accrued expenses (329,405 ) - Cash Used in Continuing Operating Activities (2,888,606 ) - Discontinued operations Net loss from discontinued operations - (2,129,031 ) Adjustments to reconcile net loss to net cash provided by discontinued operating activities Depreciation and amortization - 19,430 Loss on disposal of technology license - 76,487 Gain on discontinued operations - (2,407,125 ) Unrealized loss on derivative instruments - 3,266,025 Amortization of deferred financing fees and debt discount - 341,576 Change in assets and liabilities Accrued liabilities - 151,766 Cash Used in Discontinued Operating Activities - (680,872 ) Cash Used in Operating Activities (2,888,606 ) (680,872 ) The notes to the consolidated financial statements are an integral part of these statements. 4 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2008 2007 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investments (175,000 ) - Proceeds from sale of investment - discontinued - 326,917 Purchase of property and equipment (209,070 ) - Cash Provided by (Used in) investing activities (384,070 ) 326,917 CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing fees (260,000 ) - Borrowings on line of credit 3,344,150 - Repayments to related parties - discontinued - (638,497 ) Proceeds from convertible debentures 225,000 - Proceeds from convertible debentures - discontinued - 1,000,000 Repayment of long term debt (273,706 ) - Cash Provided by financing activities 3,035,444 361,503 Net Increase (Decrease) in Cash (237,232 ) 7,548 Cash at Beginning of Period 1,116,003 188 Cash at End of Period $ 878,771 $ 7,736 Cash paid during the period for: Interest $ 272,970 $ - Income taxes $ - $ - SUPPLEMENTAL STATEMENT OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of Technology License $ - $ 191,427 Conversion of convertible debt and accrued interest into common stock $ 838,459 $ 94,610 Warrants issued with debt $ 728,170 $ 712,125 Assets acquired by issuance of equity $ - $ 5,346 Conversion of preferred stock into common stock $ 1 $ 2 Deferred financing fees $ - $ 125,000 Convertible debentures issued in exchange for notes payable $ 4,299,662 $ - Discount recorded upon issuance of derivative $ 2,845,438 $ - Preferred stock issued for acquisition $ 1,213,235 $ - Exchange of Preferred series B for Preferred series E shares The notes to the consolidated financial statements are an integral part of these statements. 5 SEAWAY VALLEY CAPITAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) NOTE 1 - CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair statement of the results of operations have been included. The results of operations for the six months ended June 30, 2008 are not necessarily indicative of the results of operations for the full year. When reading the financial information contained in this Quarterly Report, reference should be made to the financial statements, schedule and notes contained in the Company's Amended Annual Report on Form 10-KSB/A for the year ended December 31, NOTE 2- GOING CONCERN The financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern, which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. As of June 30, 2008, the Company has generated revenues of $7.8 million but has incurred a net loss of approximately $5.8 million. Its ability to continue as a going concern is dependent upon achieving sales growth, reduction of operation expenses and ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due, and upon profitable operations. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that the Company will be able to continue as a going concern. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. The Company intends to overcome the circumstances that impact its ability to remain a going concern through an increase of revenues, with interim cash flow deficiencies being addressed through additional equity and debt financing. The Company's ability to obtain additional funding will determine its ability to continue as a going concern. There can be no assurances that these plans for additional financing will be successful. Failure to secure additional financing in a timely manner and on favorable terms if and when needed in the future could have a material adverse effect on the Company's financial performance, results of operations and stock price and require the Company to implement cost reduction initiatives and curtail operations. Furthermore, additional equity financing may be dilutive to the holders of the Company's common stock, and debt financing, if available, may involve restrictive covenants, and may require the Company to relinquish valuable rights. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Deferred Financing Fees and Debt Discounts Deferred finance costs represent costs which may include direct costs paid to or warrants issued to third parties in order to obtain long-term financing and have been reflected as other assets. Costs incurred with parties who are providing the actual long-term financing, which generally may include the value of warrants, fair value of the derivative conversion feature, or the intrinsic value of beneficial conversion features associated with the underlying debt, are reflected as a debt discount.
